DETAILED ACTION

	Acknowledgment is made of the preliminary amendment filed on 8/16/2021.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14, 18, and 19 are objected to because of the following informalities:  
In claim 14, line 4, substitute “its” with the element to which “its” refers.
In claim 18, line 1, delete one of “of claim”.  
In claim 19, line 5, substitute “its” with the element to which “its” refers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13, and therefore dependent claims 2-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claim 1, the limitation citing “a method comprising generating a sub-optimal 2D code to represent a plural-symbol payload, wherein sub-optimality of said code reduces a distance that a laser must travel to etch said code on a substrate” does not set forth a clear understanding of what of the 2D code is considered sub-optimal. Is the etching quality of the 2D code sub-optimal? Is the quality of information encoded within the 2D code sub-optimal? 
Regarding claim 13, the term “ideal” is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation citing “a sub-optimal 2D code formed on a physical substrate and comprising N marks, each at a location, said locations having been selected so that a resulting first array of marks forms an approximation of an ideal 2D code signal” does not set forth a clear understanding of what of the 2D code signal is ideal;
Appropriate correction or clarification is required.
For examination purposes, the claims will be provided an art rejection as indicated below given the broadest reasonable interpretation of the claims in view of the above U.S.C. 112 rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soborski (US 2013/0228619).
Soborski teaches
Regarding claim 1, a method comprising generating a sub-optimal 2D code to represent a plural-symbol payload, wherein sub-optimality of said code reduces a distance that a laser must travel to etch said code on a substrate (see paragraph 84);
the method of claim 1 in which the 2D code comprises a plurality of marks, and the method includes selecting locations of said marks to approximate an ideal code pattern, wherein said sub-optimality is caused by selecting a relatively inferior, rather than a relatively superior, location, for at least one of said marks, said selection of the relatively inferior, rather than the relatively superior, location for said mark yielding a 2D code that less faithfully approximates the ideal code pattern;
the method of claim 2 in which the ideal code pattern is a continuous-tone watermark pattern;
the method of claim 2 in which locations of said marks are selected to cause spatial-clumping;
the method of claim 4 in which locations of said marks are selected to cause spatial-clumping within plural elongated swaths;
the method of claim 1 that further includes laser-marking a substrate with said sub-optimal 2D code;
the method of claim 1 that further includes laser-marking a plastic container with said sub-optimal 2D code;
the method of claim 7 in which said payload conveys information indicating a type of plastic of which the container is manufactured, said payload enabling a processing facility to direct the plastic container in accordance with said type of plastic (see paragraph 6).


Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 19-20 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 19, a 2D code formed on a physical substrate and encoding a payload and comprising N marks, each at a location, said locations having been selected so that a resulting first array of marks forms an approximation of a continuous signal encoded with a payload, characterized in that an average vertical distance between each mark and its nearest neighboring mark is at least 130% of an average horizontal distance between each mark and its nearest neighboring mark.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 26, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876